HTRF Ventures, LLC v Permasteelisa N. Am. Corp. (2021 NY Slip Op 00388)





HTRF Ventures, LLC v Permasteelisa N. Am. Corp.


2021 NY Slip Op 00388


Decided on January 26, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 26, 2021

Before: Webber, J.P., Mazzarelli, Oing, Shulman, JJ. 


Index No. 655970/16 Appeal No. 12026 Case No. 2019-5555 

[*1]HTRF Ventures, LLC, Plaintiff-Respondent,
vPermasteelisa North America Corporation, Defendant-Appellant.


Wasserman Grubin & Rogers, LLP, New York (Michael T. Rogers of counsel), for appellant.
Wilmer Cutler Pickering Hale and Dorr, LLP, Washington, DC (Brent Gurney of the bar of the District of Columbia, admitted pro hac vice, of counsel), for respondent.